Case 4:18-cv-12951-MFL-DRG ECF No. 41 filed 09/18/20      PageID.216   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

CHARDAI RHODES,

            Plaintiff,                            Case No. 18-cv-12951
                                                  Hon. Matthew F. Leitman
v.

EQUIFAX INFORMATION
SERVICES, LLC, et al.,

          Defendants.
__________________________________________________________________/

                         ORDER DISMISSING CASE

      Pursuant to the Notice of Voluntary Dismissal With Prejudice by Plaintiff,

this case is DISMISSED with prejudice.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: September 18, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 18, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
